         Case 1:18-cv-02294-DLF Document 32 Filed 05/20/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 BRANDON C. SCHNEIDER,

                Plaintiff,

        v.                                               No. 18-cv-2294 (DLF)

 U.S. DEPARTMENT OF JUSTICE, et al.,

                Defendants.


                                            ORDER

       Brandon Schneider brings this suit alleging that the CIA unlawfully withheld records in

violation of the Freedom of Information Act (FOIA), 5 U.S.C. § 552 and the Privacy Act, 5

U.S.C. § 552a. Before the Court is the government’s Motion for Summary Judgment, Dkt. 22.

For the reasons that follow, the Court will deny the government’s motion without prejudice.

       Schneider challenges the withholding of a single document by the CIA: a criminal

referral document sent by the CIA to the U.S. Department of Justice (DOJ) with information

stemming from the background investigation the CIA conducted when Schneider applied for

employment with the agency. See Pl.’s Opp’n at 1, Dkt. 29.

       On August 5, 2019, the defendants filed a motion for summary judgment. In that initial

motion, the CIA invoked Exemption 5 to withhold the document in full, see First Shiner Decl. ¶

32, Dkt. 22-5; alternatively, in a footnote, the agency invoked Exemptions 1, 3, and 7(E) to

redact the entire document, id. n.3. As the Court explained in its order denying the motion, the

agency did not provide specific information about the document itself, nor did it provide an

adequate legal explanation as to why the asserted exemptions justified withholding the document
          Case 1:18-cv-02294-DLF Document 32 Filed 05/20/20 Page 2 of 3



in full. See Nov. 12, 2019 Order at 1–2. The agency also failed to explain why it could not

segregate any protected material from other parts of the document. Id.

       On December 10, 2019, the CIA renewed its motion for summary judgment. See Dkt. 27.

In this new round of briefing, the agency invokes both Exemption 5 and Exemption 7(E) to

withhold the document in full. See Second Shiner Decl. ¶¶ 3–4, Dkt. 27-1. Alternatively, it

invokes Exemption 3 to redact all portions of the document. Id. ¶ 2.

       Despite the Court’s earlier order, the CIA’s three-page renewed motion fails to set forth

any legal arguments. Remarkably, the CIA asserts that it “does not believe that supplemental

reply briefing is required,” Def.’s Reply at 1, Dkt. 30, even though it failed to address the Court’s

concerns, including the Privacy Act arguments the plaintiff highlighted in its most recent brief,

see Pl.’s Opp’n at 4–7. Moreover, the additional affidavit the CIA offers from Antoinette B.

Shiner still lacks sufficient detail for the Court to determine whether the relevant exemptions

justify withholding the document in full. With respect to Exemption 5, for example, Shiner

asserts that factual information in the document “is a critical piece of the crimes referral analysis,

both by CIA and DOJ, and is therefore inextricably intertwined with the deliberative material in

the document.” Id. ¶ 3. But neither Shiner in her declaration nor the CIA in its briefs adequately

explains why the entire document, which includes information provided by the plaintiff, is

“deliberative” such that it “reflects the give-and-take of the consultative process.” Petroleum

Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1434 (D.C. Cir. 1992). Similarly, with

respect to Exemption 7(E), Shiner states in a conclusory manner, “[i]f information within the

crimes referral were disclosed it would tend to reveal methods and techniques used by the

Agency to assess the suitability of applicants and current employees.” Second Shiner Decl. ¶ 4.

But here again, the agency relies upon boilerplate language and fails to describe with any




                                                  2
            Case 1:18-cv-02294-DLF Document 32 Filed 05/20/20 Page 3 of 3



specificity why disclosure of any of the information in the document will undermine the

agency’s methods and techniques.

          The Court appreciates that the document refers (at least in part) to a polygraph

examination of the plaintiff. See Shiner Decl. ¶ 2. But the agency has again failed to provide

sufficient detail about the content of the document such that the Court can determine whether the

agency’s asserted legal bases for withholding the document in full are justified. Therefore, the

Court will again deny the CIA’s motion for summary judgment without prejudice. See Pl.’s

Opp’n at 2 (requesting the Court to deny the renewed motion and “mandate a supplemental

declaration” where needed). Should the CIA seek to file a renewed motion for summary

judgment, it shall provide the Court with adequate supporting affidavits, legal authority, and

analysis that demonstrates why the Court should permit the agency to withhold the document, in

full or in part, under the relevant FOIA and Privacy exemptions. Accordingly, it is

          ORDERED that the motion for summary judgment is DENIED without prejudice. It is

further

          ORDERED that the defendants shall file any renewed motion for summary judgment on

or before June 10, 2020. The plaintiff shall file an opposition on or before June 24, 2020, and

the defendants shall file any reply on or before July 1, 2020.




                                                               ________________________
                                                               DABNEY L. FRIEDRICH
May 20, 2020                                                   United States District Judge




                                                   3
